Citation Nr: 1532411	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 16, 1997 to November 19, 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In July 2014, the Veteran testified in a Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Another remand is required to ensure that there is a complete record upon which to decide the appeal of service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In the May 2015 Remand, the Board found that an addendum opinion was needed regarding whether the Veteran's acquired psychiatric disability clearly and unmistakably existed prior to service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by service.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In a June 2015 addendum medical opinion, the VA examiner opined that the Veteran's schizophrenia "clearly and unmistakably existed prior to entrance into service" and provided an adequate rationale for the opinion.  While the VA examiner also opined that schizophrenia was not permanently worsened beyond the natural progression during active service, the opinion was not directly responsive to the question posed, which was whether pre-existing acquired psychiatric disability was "clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?"  Consequently, it is unclear if the examiner concluded with the required high degree of certainty that the preexisting schizophrenia did not permanently worsen during service.  See Horn v. Shinseki, 
25 Vet. App. 231, 235 (2012).  For these reasons, the issue of service connection for schizophrenia must again be remanded for compliance with the May 2015 Board Remand and to obtain an adequate medical opinion on the question of aggravation of the Veteran's schizophrenia during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If possible, obtain another addendum medical opinion from the VA psychologist who provided the June 2015 addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the June 2015 VA examiner is not available, obtain the requested opinion from another VA psychologist or psychiatrist.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner is requested to offer the following opinion:

Was the Veteran's pre-existing schizophrenia clearly and unmistakably not aggravated (clearly and unmistakably not permanently worsened beyond the natural progression) during active service?  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 
Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



